Knight, Justice.
Appellant was convicted of forgery and given three years in the penitentiary under a statutory provision of Wyoming particularly intended, it would seem, to cover a multitude of sins, which is as follows:
“Sec. 5128. Every person who shall falsely make, alter, forge or counterfeit any record or other authentic matter of a public nature, or any charter, letters-patent, deed, lease-, indenture, writing obligatory, will, testament, codicil, annuity, bond, covenant, United States treasury note or United States bond, bank bill or note, post note, check or draft, bill of exchange, contract, promissory note, due bill for the payment of money or property, receipt for property or money, power of attorney, any auditor’s warrant for the payment of money at the treasury, county order or any accountable receipt, or any order or warrant or request for the payment of money or the delivery of goods or chattels of any kind, or for the delivery of any instrument of writing or acquittance, release or receipt for money or goods, or any acquittance, release or discharge for any debt, account, action, suit, *15demand, or other thing, real or personal, or any transfer or assurance of money, moneys, stock, goods, chattels or other property whatever, or any letter of attorney or other power'to receive money, or to receive or transfer stock or annuities, or to let, lease, dispose of, alien or convey any goods or chattels, lands or tenements or other estate, real or personal, or any acceptance or indorsement of any bill of exchange, promissory note, draft or order, or assignment of any bond, writing obligatory, promissory note for money or other property, or shall counterfeit or forge the seal or handwriting of another, with intent to damage or defraud any person or-persons, body politic or corporate, whether the said person or persons, body politic or corporate reside in or belong to this State or not; or shall utter, publish, pass or attempt to pass as true and genuine, or cause to be uttered, published, passed, or attempted to be passed, as true and genuine, any of the above named false, altered, forged or counterfeited matters as above specified and described (knowing the same to be false, altered, forged or counterfeited), with intent to prejudice, damage or defraud any person or persons, body politic or corporate, whether the said person or persons, body politic or corporate, reside in this State or not, shall be deemed guilty of forgery, and upon conviction thereof shall be punished by confinement in the penitentiary for a term not more than fourteen years.”
The evidence in this case shows that the plaintiff in error on March 31st, 1900, appeared at the place of business of one Charles Swanson in the city of Rock Springs, Sweet-water county, Wyoming, and continues as follows:
“I was home to dinner when I come back from dinner this gentleman over there come in and asked me if I was Mr. Swanson I says ‘yes,’ and he told me that he was writing up the town and taking up subscriptions for the Denver News and he didn’t have the list of subscribers; he said he left them up in the hotel, but he showed me a couple of them, blue receipts, and he said also that the price is a little cheaper now, he said reduced rates. So I told him I got the *16paper. I was paid up a short time ago, but he told me if I renew the subscription it would be a little cheaper. And he told me that he had changed territory with Caldwell. Caldwell is the man that travels through Wyoming and collects for the Denver News, and he told me he got Nebraska, and Leslie told me he got Wyoming, and he told me that Mr. Campbell, the business manager of the News, was an uncle of his. He shows me a paper that he was authorized to collect for the Denver News. So I told him to come around a little later, I was short of small change. I telegraphed to the Denver News to find out if he was.authorized to collect. I got an answer, ‘We have no such agent in Wyoming; Mr. Leslie is a fraud.’ ”
Then follows evidence of the arrest, and he continues: “We went up to the city hall. Mr. Morton (the officer who had made the arrest) asked him by what authority he go around and collect .for the Denver News, so he pulls out the same paper he showed me and shows Morton, with the business manager’s signature in Denver.” Witness identified paper (Ex. “A”).
A. G. Morton testified that he was a deputy sheriff, and gave the following evidence: “Went up to the room, knocked at the door. Told him who I was, that I had a warrant for him and asked him to come outside. He said he would as soon as he was dressed. It was just about the head of the stairs. I sat down on the stairway to wait for him. I looked up in a couple of minutes. I sat there about that long. I see a gentleman standing at the head of the stairs. I asked him if he was Mr. Leslie; he said ‘No.’ He asked me if I wished to see him. I said ‘yes.’ He said he would call him. He went in I heard a window go open I went to the door and told him to come out, he came out. I took him over to the city hall. I asked him what authority he had to represent the Rocky Mountain News. He showed me the letter of authority there (Ex. “A”). He took that paper out of his pocket handed it to me says ‘That is my authority’ I asked him who gave him that authority.. He says ‘Mr. Campbell gave it to me.’ ”
*17Q. Did he say what business Mr. Campbell’s was.
A. I asked him he says he was business manager of the Rocky Mountain News.
R. C. Campbell testified as follows: That he was- business manager of the Rocky Mountain News at the time and also on March 31st, 1900; that he had never seen J. H. Leslie (dft. below) before that he was aware of; that the Rocky Mountain News was published in Denver. He was shown-the letter identified by former witnesses (Exhibit A), testified that the signature was not his; that he never gave the letter to J. H. Leslie; that he did not know whose signature it was; that the instrument was not true and genuine, and that defendant was no relation of his that he was aware of.
During the examination of this witness and at about this point the following incident occurred upon which error is claimed:
Q. “Did you as business manager of the Rocky Mountain News ever authorize the defendant, J. H. Leslie, to make collections, receive payment or receive subscriptions or advertisements for the paper?”
A. “No, sir.”
“Objected to by counsel on behalf of the defendant as being incompetent, irrevelant and immaterial. No allegation in this indictment that he is business manager of the Rocky Mountain News. Objection overruled. Defendant by counsel excepts. By the court: It is a matter for the jury to pass on as to his representing having authority from the business manager as to whether it is forgery or not. Defendant by counsel excepts to the statement of the court made in the presence of the jury.”
Exhibit A reads as follows: “Established 1859. The Leading Paper of the West, Rocky Mountain News, Denver, Colorado. Daily and Weekly, also Sunday. By Mail, Daily, $7.50; Weekly, $1.00 per Year.
“Denver, Colorado, March 1st, 1900.
“This is to certify that this Mr. J. H. Leslie of New Orleans, La., is our authorized representative of the Rocky *18Mountain News, has full authority to make collections, receive payment for subscriptions and advertisements.
“C. R. CAMPBELL, Business Manager.”
The defense offered no evidence. During the giving of the evidence for the prosecution numerous objections were made to the testimony, and the record shows that the trial court was more than generous to the defendant, as, for instance, witness Swanson was asked:
Q. “Did he represent that he was the agent of the Rocky Mountain News?”
A. “Yes.”
Objection was made as being incompetent, irrelevant and immaterial. The court struck it out as leading.
The foregoing recital serves to show that the facts in evidence conduced to establish the guilt of the accused, and further than this we are not authorized to examine the testimony, being confined exclusively under the express language of the law to a review of errors of law appearing of record, and then only when they are such as to affect the substantial rights of the accused.
By a motion in arrest of judgment the appellant first raises the sufficiency of the information. This instrument is as follows:
“Comes now John H. Chiles, County and Prosecuting Attorney of the County of Sweetwater, in the State of Wyoming, and in the name and by the authority of the State of Wyoming, informs the court and gives the court to understand that J. H. Deslie, late of the county aforesaid, on the 31st day of March, A. D. 1900, at and in the county aforesaid, having in his hands and possession then and there a writing on paper of the tenor following: Established 1859. Rocky Mountain News, the Reading Paper of the West, Daily and Weekly, also Sunday, Denver, Colorado. By Mail, Daily, $7.50; Weekly, $1.00 per Year. Denver, Colorado, March 1st, 1900. This is to certify that this Mr. J. H. Leslie of New Orleans, La., is our authorized representative of the Rocky Mountain News, has full authority *19to make collections, receive payment for subscriptions and advertisements. — C. R. Campbell, Business Manager.
“Which said writing on paper was and is false, forged and counterfeited, did then and there, well knowing the same to be false, forged and counterfeited unlawfully, and feloniously utter, publish and pass the same to Charles Swanson as true and genuine, with the intent to prejudice and defraud the said Charles Swanson, contrary to the form of the statute in such case made and provided and against the peace and dignity of the State of Wyoming.”
In order that we may keep in mind the office of a motion in arrest of judgment, we quote from Sec. 84s, Abbott’s Criminal Trial Brief:
. “A motion to arrest judgment must be founded on some fundamental defect in the indictment.” (Citing a number of authorities.) “The defect must appear from the record itself. Evidence extrinsic to the,record cannot be received, even though such evidence was given on the trial.” (Authorities cited.)
It is urged that it was contended by the prosecution in the District Court that the instrument set forth in the in-formaion was a letter of attorney or other power to receive money, and that such contention is illogical. That it does not authorize the defendant to receive any particular sum of money from Mr. Swanson, nor does it show for whom any collections are to be made. That it could not be considered the instrument of, or one executed by the Rocky Mountain News. Nor does it appear whose instrument it is. That the instrument did not have the capacity to injure or defraud, and it is not the subject of forgery. And if an instrument does not show on its face that any one can be defrauded, extrinsic facts must be averred to show its fraudulent tendency.
That if it be urged that the instrument set forth in the information purports to be executed by the Rocky Mountain News, then it does not appear that the Rocky Mountain News is a corporation. Nor does it show that said instru*20ment was executed by an agent or officer of any corporation; that the information can only be sustained by indulging in the most violent presumption.
Upon this contention a case in point is that of Harding v. the State, 54 Ind., 359, from which we quote: “Tile first and, indeed, the only serious objection urged by appellant’s counsel to the second court of the indictment is that the instrument of writing, cálled a promissory note, and set out in the indictment, is not a promissory note, within the meaning of the law on which an ■ indictment for the forgery of a promissory noté could be predicated. * * * In our opinion, in the case at bar, the instrument of writing for the alleged forgery of which the appellant was indicted was correctly described in the second court of the indictment as a promissory note.
“But if we were in error, holding as we do that the instrument of writing set out in the indictment was properly described therein as a promissory note, a contrary decision would be of no benefit to the appellant. The argument of appellant’s counsel is this: It appears upon the face of the indictment that the instrument forged was not a promissory note, and, therefore, his conclusion is, the indictment was insufficient and ought to have been quashed. But from our standpoint, the argument is unsound and illogical. In our view of the case, appellant was indicted for forging a certain instrument', we look to the copy of the instrument and not to the name which may be given to the instrument to determine whether or not the instrument appears on its face to be of such a character that a forgery could be predicated thereon.” This authority is in point only as to the contention of counsel, as the instrument set out in the information is not designated therein as a letter of attorney or other power to receive money. The information in this case charges directly and certainly that Leslie did publish, utter and pass as' true and genuine, a false, forged and counterfeit writing on paper, knowing the same to be false, forged and counterfeited, with intent to prejudice and defraud one *21Charles Swanson. Under the provisions of Sec. 5128 supra, the information charges a violation of law, and the uncon-tradicted evidence above set out sustains the charge.
Our former Chief Justice Groesbeck in Santolini v. State, 6 Wyo., 110, has so thoroughly discussed this Section 5128 (then Sec. 924), and the cases being.so similar, several authorities presented being the same, that we will not leave any proposition made that was not abandoned at the time of the argument of this case, if we leave the errors of law complained of at this point — as well as the question of the variance between the initials of Campbell, as set out in the information and proven on the trial. The claim made that the language of the court, supra, 'to which- exception was taken, was prejudicial error, may also be disposed of in the same way. As to the error claimed by reason of the refusal of the court to give certain instructions requested by defendant. Many of them are disposed of already in this opinion. The first one, No. 12: While instructions somewhat similar • are not new to the criminal practice of the State, upon reflection would seem unreasonable, in view of the fact that if not particularly requested by defendant and given by the court of its own motion or at the request of the prosecution, it would clearly have been in violation of a provision of statute.' It is as follows: “No. 12. You are instructed that the defendant is not required to testify, and the jury have no right to presume anything against him, because'he has failed to testify.” It might be urged that this' instruction would bear the interpretation that in* addition to the legal presumption of innocence until guilt appears from the evidence beyond a reasonable doubt, if the defendant fail to testify, an additional presumption accrues to him, but if this requested instruction were less broad it would be subject to considerable objection. Our statute upon this subject differs from those of other States and from counsel’s reading or quoting of it, and is as follows : “Sec. 5346. The defendant in all criminal cases, in all the courts in this State, may be sworn and examined *22as a witness, if he so elect, but shall not be required to testify in any case. If the defendant so elect, he may make a statement to the jury without being sworn, but the neglect or refusal to make a statement shall not create any presumption against him, nor shall any reference be made to, nor shall any comment be made upon, such neglect or refusal.” Counsel overlooked the words “nor shall any reference be made to.”
The court did instruct the jury, at the request of the defendant, as follows: “The jury are instructed that the law presumes the defendant innocent in this case, and not guilty as charged in the information, and the presumption should continue and_ prevail in the minds of the jury until they are satisfied by the evidence, beyond all reasonable doubt, of the guilt of the defendant; and acting on this presumption the jury should acquit the defendant unless constrained to find him guilty by the evidence convincing them of such guilt beyond all reasonable doubt.”
The language used by the court during the trial to which exception was taken was complained of as an incorrect definition of forgery, but it could not have been prejudicial as claimed when the instructions given by the court are considered. After instructing the jury as to the statute under which the defendant is being prose'cuted, the court gave the following instructions:
“To utter and publish an instrument is to declare or assert, directly or indirectly, by words or actions that such ‘instrument is true and genuine, and it is immaterial whether the same be accepted or not.”
“The court instructs the jury that if they believe from the evidence, beyond reasonable doubt, that the instrument set forth in the information is a false or forged instrument ; that the defendant knew the same to be false or forged, and that he uttered or published the same to Charles Swanson, with intent to prejudice, damage, or defraud the said Swanson, then you will find the defendant guilty as charged in the information.”
*23There were eleven instructions given the jury that were requested by defendant, and eight refused; of the latter, three were peremptory instructions to the jury to find the defendant not guilty, and the remaining ones, if followed by the jury, would have precluded a verdict of guilty under the evidence in this case. The case demanded no further instructions than those given. Judgment affirmed. Affirmed.
Potter, C. J., and Corn, J., concur.